DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on August 16, 2022. Claims 1, 2, 4, 6, 16-19, and 21 have been amended. Claim 13 has been canceled. Claim 20 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-5, 8, 10-12, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lev (US 2012/0261496 A1).
With regard to claim 1, Lev discloses  an apparatus, the apparatus including: a shower head (11) providing a water stream,  a flow dispersion device (10) for use with the shower head, the flow dispersion device (10) comprising: a data storage medium (memory, see Para. [0024]) arranged to store computer readable information defining one or more spray characteristics (spray mode, see Para. [0025]); wherein the flow dispersion device (10) is removably coupled to the shower head (11) such that the flow dispersion device is arranged to disperse the water stream into a water spray; wherein the flow dispersion device (10) includes a first side connected to the shower head and a second side including two or more holes (14) for directing the water stream from the flow dispersion device (Fig. 2), wherein the data storage medium is readable by the shower head to control the water spray according to the one or more stored spray characteristics (Para. [0024, 0025]); and wherein the one or more spray characteristics define properties of the water spray selected from the group consisting of: i) a flow rate of at least part of the water making up the water spray; and ii) a spray pattern of at least part of the water spray (Para. [0025]).
With regard to claim 2, the device of Lev discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses the data storage medium (memory) is arranged to communicate with a reader (20).
With regard to claim 3, the device of Lev discloses the invention as disclosed in the rejection of claim 2 above. However, Lev fails to disclose the data storage medium  is arranged to form a wireless connection with the reader
With regard to claim 4, the device of Lev discloses the invention as disclosed in the rejection of claim 3 above. Lev further discloses the data storage medium (memory) is positioned on the dispersion device (10) such that the wireless connection is formed when the dispersion device is coupled to the shower head  (radio frequency communication, see Para. [0020]).
With regard to claim 5, the device of Lev discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses the data storage medium (memory) comprises an electronic data storage medium arranged to electronically store the one or more spray characteristics  (Para. [0024, 0025]).
With regard to claim 8, the device of Lev discloses the invention as disclosed in the rejection of claim 5 above. Lev further discloses the data storage medium comprises a passive data storage device (read-write memory, see Para. [0024]).
With regard to claim 10, the device of Lev discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses the one or more spray characteristics each define one or more desired properties of the water spray to define a desired user experience (spray modes, Para. [0024]).
With regard to claim 11, the device of Lev discloses the invention as disclosed in the rejection of claim 10 above. Lev further discloses the data storage medium is pre-loaded with one or more spray characteristics corresponding to a certain pre-defined user experience (Para. [0024]).
With regard to claim 12, the device of Lev discloses the invention as disclosed in the rejection of claim 10 above. Lev further discloses the data storage medium is programmable by the user to define the one or more spray characteristics such that they correspond to a desired user experience (spray modes, Para. [0024]).
With regard to claim 14, the device of Lev discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses the one or more spray characteristics define a time dependent change in a property of the water spray (Para. [0014]).
With regard to claim 15, the device of Lev discloses the invention as disclosed in the rejection of claim 14 above. Lev further discloses the one or more spray characteristics define a sequence of varying water spray properties such that combinations of any one or more of a water temperature, a water flow rate, or a spray pattern may be varied over time to create different user experiences (Para. [0014]).
With regard to claim 16, the device of Lev discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses the shower head comprises a controller (Para. [0024]) arranged to receive the one or more spray characteristics, the controller being in communication with one or more components (valve) of the shower head operable to change the properties of the water spray (spray modes).
With regard to claim 17, the device of Lev discloses the invention as disclosed in the rejection of claim 16 above. Lev further discloses the components operable to change the properties of the water spray include any one or more of: i) a water source supplying water to the shower head; ii) one or more nozzles provided at the shower head; or iii) the dispersion device (Para. [024, 0025]).
With regard to claim 18, the device of Lev discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses the first side and the second side are substantially parallel to one another (Fig. 3B shows the front and back sides have substantially planar surfaces that are parallel to one another).
With regard to claim 19, the device of Lev discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses a diameter of the flow dispersion device (10) is smaller than a diameter of the shower head (the fitting of the shower head has a diameter bigger than the diameter of inlet hole of the flow dispersion device 10, Fig. 3B)
With regard to claim 21, the device of Lev discloses the invention as disclosed in the rejection of claim 2 above. Lev further discloses the data storage medium (memory)  is coupled to the flow dispersion device (10) such that the data storage medium is within a reader range of the reader (Para. [0024]) when the flow dispersion device is coupled to the shower head.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lev (US 2012/0261496 A1) in view of Tayenaka et al. (US 2016/0258144 A1) .
With regard to claim 9, the device of Lev as modified by Tayenaka discloses the invention as disclosed in the rejection of claim 2 above. Tayenaka further discloses the data storage medium comprises a computer readable optical label (optical media storage device, Para. [0160]) and the reader comprises an optical reader arranged to read the optical label (Para. [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lev, by incorporating the optical media storage device as taught by Tayenaka, since optical media storage device is widely used for writing and reading data.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lev (US 2012/0261496 A1) in view of Deivasigamani et al. (US 2017/0050201 A1).
With regard to claims 6 and 7, the device of Lev discloses the invention as disclosed in the rejection of claim 5 above.  Deivasigamani teaches a data storage medium comprises a near field communication (NFC) chip and is readable by an associated NFC reader provided on the ablutionary fitting, the NFC chip comprises a Radio Frequency Identification (RFID) tag (RFID Para. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lev, by incorporating the Radio Frequency Identification tag and its corresponding receiver as taught by Deivasigamani, for the purpose of providing a proximity sensor for detection of an object within the service area for a hot shower demand (Para. [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752